Case 1:20-cv-03747-NRN Document 16 Filed 01/25/21 USDC Colorado Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO


Civil Action No. 1:20-cv-3747-NRN

KEVIN O’ROURKE, NATHANIEL L. CARTER,
LORI CUTUNILLI, LARRY D. COOK,
ALVIN CRISWELL, KESHA CRENSHAW,
NEIL YARBROUGH, and AMIE TRAPP,

Plaintiffs, on their own behalf
and of a class of similarly
situated persons,

v.
DOMINION VOTING SYSTEMS INC.,
a Delaware corporation, FACEBOOK, INC.,
a Delaware corporation, CENTER FOR TECH
AND CIVIC LIFE, an Illinois non-profit organization,
MARK E. ZUCKERBERG, individually,
PRISCILLA CHAN, individually,
BRIAN KEMP, individually, BRAD
RAFFENSPERGER, individually, GRETCHEN WHITMER,
individually, JOCELYN BENSON, individually,
TOM WOLF, individually, KATHY BOOCKVAR,
individually, TONY EVERS, individually,
ANN S. JACOBS, individually, MARK L. THOMSEN,
individually, MARGE BOSTELMAN, individually,
JULIE M. GLANCEY, DEAN KNUDSON,
individually, ROBERT F. SPINDELL, JR,
individually, and DOES 1-10,000,

Defendants.


              UNOPPOSED MOTION FOR EXTENSION OF TIME TO FILE
                 ANSWER OR OTHER RESPONSE TO COMPLAINT


       Dominion Voting Systems, Inc. (“Dominion”), by and through its undersigned counsel,

hereby file this Unopposed Motion for Extension of Time to File Answer or Other Response to
Case 1:20-cv-03747-NRN Document 16 Filed 01/25/21 USDC Colorado Page 2 of 3




Complaint and in support, states as follows:

          1.    Pursuant to D.C.COLO.LCivR 7.1(a), undersigned counsel has conferred with

Plaintiffs’ counsel, and is authorized to state that Plaintiffs do not oppose the relief requested

herein.

          2.    Dominion was served with the Complaint in this case on January 5, 2021.

          3.    Dominion’s answer or other response is therefore due January 26, 2021.

          4.    Given the length and complexity of Plaintiffs’ Complaint, Dominion is requesting

an additional twenty-one (21) days, up to and including February 16, 2021, within which to file

an Answer or other response to the Complaint.

          WHEREFORE, Dominion respectfully requests an extension of time, up to and including

February 16, 2021, within which to file an Answer or other response to Plaintiffs’ Complaint.




                                                2
Case 1:20-cv-03747-NRN Document 16 Filed 01/25/21 USDC Colorado Page 3 of 3




       Dated January 25, 2021


                                                    s/ Stanley L. Garnett___________________
                                                    Stanley L. Garnett
                                                    David B. Meschke
                                                    Amanda K. Houseal
                                                    Bridget C. DuPey
                                                    Brownstein Hyatt Farber Schreck, LLP
                                                    410 Seventeenth Street
                                                    Suite 2200
                                                    Denver, CO 80202-4432
                                                    Phone: 303.223.1100
                                                    Email: sgarnett@bhfs.com
                                                    dmeschke@bhfs.com
                                                    ahouseal@bhfs.com
                                                    bdupey@bhfs.com

                                                    Attorneys for Defendant Dominion Voting
                                                    Systems, Inc.


                                CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on this 25th day of January 2021, a true and correct
copy of the foregoing UNOPPOSED MOTION FOR EXTENSION OF TIME TO FILE
ANSWER OR OTHER RESPONSE TO COMPLAINT was electronically filed with the Court
using the CM/ECF system which will send notification of such filing to all counsel of record.

                                                     s/ Stanley L. Garnett
                                                     Stanley L. Garnett




                                                3
